PER CURIAM:
Zhenlu Zhang appeals the district court’s order denying his motion for leave to file a Fed. R. Civ. Pro. 60(b) motion for reconsideration and a motion for sanctions after the imposition of a pre-filing injunction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Zhang v. Science & Tech. Carp., No. 8:08-cv-01716-DKC (D.Md. Apr. 23, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.